  Case 16-13315-jkf       Doc 94-2 Filed 04/30/20 Entered 04/30/20 11:20:52                Desc
                               Proposed Order Page 1 of 1




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 16-13315
Frank Pileggi                          : Chapter 13
Julie D Pileggi                        : Judge Jean K. FitzSimon
                                       : *******************
                             Debtor(s)
                                       :
USB Leasing LT                         : Date and Time of Hearing
                               Movant, : Place of Hearing
       vs                              : May 27, 2020 at 9:30 a.m.
                                       : ___________________________
Frank Pileggi                          :
Julie D Pileggi                        : U.S. Bankruptcy Court
                                       : 900 Market Street, Courtroom #3
                                       : Philadelphia, PA, 19107
Scott F. Waterman (Chapter 13)
                              Respondents.

                                      ORDER OF COURT

         AND NOW, this           day of                    , 20___, upon consideration of the
Motion for Relief from the Automatic Stay filed by USB Leasing LT ("Creditor"), it is hereby
ORDERED, that the Motion is granted and that the Automatic Stay be and hereby is terminated
as it affects the interest of USB Leasing LT in and to the Property of Debtor described as a 2015
Dodge Durango bearing the Vehicle Identification Number ("VIN" ) 1C4RDJDG1FC953896,
and more particularly described in the Contract.

        Compliance with Federal Rule of Bankruptcy Procedure 3002.l is waived as to Creditor
in the instant bankruptcy case upon entry of this Order granting relief from the automatic stay of
Section 362.

                                                 BY THE COURT



                                                 JEAN K. FITZSIMON, JUDGE
                                                 UNITED STATES BANKRUPTCY COURT




20-001636_FXF
